Citation Nr: 1223906	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for right bundle branch block.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from July 1976 to July 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In a statement of December 2010, the Veteran withdrew the issues of entitlement to an increased disability rating for gout and torn anterior cruciate ligament of the left knee, and entitlement to service connection for a sleep disorder.  Therefore, the issues are no longer before the Board.  

A hearing in front of the undersigned Veterans Law Judge was held in January 2012.  A transcript of the hearing has been associated with the claim file.  A hearing was also held at the RO.  The evidence before the Board does not seem to contain a transcript of that hearing.  An attempt to associate a transcript will be undertaken as set out below.

Review of Virtual VA reveals no pertinent documents, and there is no copy of the RO hearing transcript located there.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus, type II, and right bundle branch block.  After a careful review of the claims file, the Board finds that additional development is needed prior to deciding the claim.

Initially, the Board notes that the Veteran submitted additional evidence after the most recent supplemental statement of the case.  Moreover, in a January 2012 letter from the Veteran's representative, which accompanied the new evidence, the Veteran's representative specifically stated that he was not waiving initial RO review of the evidence.  Consequently, this evidence if returned to the RO/AMC for initial review.

In regard to the claim for service connection for diabetes mellitus, service treatment records show that the Veteran was noted to have high glucose levels while in service.  A VA examination report of November 2006 shows that no diagnosis of diabetes mellitus could be rendered at the time.  VA outpatient treatment records of July 2003, April 2007, April 2008, January 2009, and August 2010 all show high glucose levels.  Additional VA outpatient treatment records show that the Veteran was considered to be pre-diabetic.  Records of November 2010 show a history of a diagnosis of diabetes mellitus.  Finally, VA outpatient treatment records of December 2010 show a diagnosis of diabetes mellitus type II.  The physician noted that an HAlc of 7.0 is diagnostic of diabetes.  She further stated that in the absence of any family history of diabetes mellitus type II, in her opinion the disease is related to service.  

Considering the evidence above, the Board finds that a VA examination is needed to confirm the diagnosis of diabetes mellitus type II and to obtain a medical opinion on its etiology.

In regard to the claim for right bundle branch block, the record reflects that service treatment records show the Veteran was found to have a right bundle branch block in service.  In August 2000 he was seen for complaints of chest pain which were associated with gastrointestinal problems.  

Post service, a November 2006 VA examination shows the that an electrocardiogram (EKG) showed a right bundle branch block.  An April 2010 EKG shows a right bundle branch block in April 2010.  However, an electron-beam computed tomography (EBCT), heart screening, radiological report of January 2012, notes that there is no evidence of coronary artery disease.  Considering the evidence above, the Board is of the opinion that a VA examination by a cardiologist is needed prior to deciding the claim in order to determine whether the Veteran has a cardiac disability.  

Finally, as noted, the record before the Board does not seem to contain a transcript of the December 2010, RO hearing.  Such transcript should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should, through the AMC as appropriate, provide a copy of the December 2010 formal hearing.  If it cannot be located, that should be set out and appellant should be offered a chance for another RO hearing if so desired.

2.  The RO/AMC should arrange for a VA examination by an appropriate medical professional to confirm the diagnosis of diabetes mellitus type II.  The examiner is to be provided access to the claims folder.  The examiner must specify in the report that the claims file has been reviewed.  Any indicated tests should be performed.  If a diagnosis of diabetes mellitus type II is confirmed, the examiner should provide an opinion as to its etiology.  The examiner should specifically provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that any diabetes mellitus type II currently found is related to the high glucose levels noted in service.  A complete rationale for any opinion rendered must be provided.  

3.  The RO/AMC should arrange for a VA cardiological examination to determine whether the Veteran has a current cardiac disability.  The examiner is to be provided access to the claims folder.  The examiner must specify in the report that the claims file has been reviewed.  Any indicated tests should be performed.  The examiner should specifically provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that any cardiac disability currently found is related to the right bundle branch block noted in service.  The examiner is also asked to provide an opinion as to whether a right bundle branch block is considered a disability.  A complete rationale for any opinion rendered must be provided. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  The RO/AMC should then readjudicate the claims with consideration of all of the additional evidence associated with the claim file including the evidence submitted in January 2012.  If any claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


